Per Curiam.
Plaintiffs sought to recover from their insurer, State Farm Mutual •Automobile Insurance Company, attorneys’ fees expended in an action against a third party for collision damage to plaintiffs’ automobile. The trial court directed a verdict in favor of defendant, State Farm. We affirm.
As there was no subrogation of plaintiffs’ rights against the tort-feasor, and since the evidence presented by plaintiffs to establish a settlement contract with State Farm is legally insufficient to support a reasonable conclusion that such a contract in fact existed, State Farm was under no duty to institute an action against the third party or to reimburse plaintiffs for attorneys’ fees expended in their election to sue the third-party tortfeasor. In addition, State Farm, which was neither party nor privy to the action between plaintiffs and the third party, is not bound by the extent of collision damage adjudicated in that action.
The matter of interest allegedly owed plaintiffs by State Farm was *551not adequately presented before this court and accordingly we do not pass on that issue.
Affirmed.
Mr. Chief Justice Sheran, not having been a member of this court at at the time of the argument and submission, took no part in the consideration or decision of this case.